Citation Nr: 0804981	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1998 rating decision which failed to grant service 
connection for lumbosacral disc herniation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1968 to June 1971, 
and from September 1971 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2005, which found no CUE in an April 1998 rating 
decision that failed to grant service connection for 
lumbosacral disc herniation.  This claim was raised in a June 
2005 substantive appeal concerning a claim for an increased 
rating for degenerative changes of the thoracolumbar spine.  
Subsequently, in a June 2005 rating decision, the veteran was 
granted a 40 percent rating for his thoracolumbar spine 
disability, and in July 2005, he withdrew his appeal as to 
that issue.  
  

FINDINGS OF FACT

1.  The veteran did not appeal an April 1998 rating decision, 
which granted service connection for "degenerative changes 
L4-L5 and degenerative changes and reduced disc space T8-
T10" but did not address lumbosacral disc herniation.

2.  Evidence of record at that time did not undebatably show 
that the veteran had lumbosacral disc herniation related to 
service; the April 1998 rating decision was reasonably 
supported by evidence then of record and prevailing legal 
authority, and was not undebatably erroneous, either in 
failing to explicitly consider service connection for 
lumbosacral disc herniation, or in failing to grant the 
benefit. 


CONCLUSION OF LAW

There was no CUE in the failure to grant service connection 
for lumbosacral disc herniation in the final April 1998 
rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A CUE claim is not a claim for benefits, but rather is a 
collateral attack on a final decision; while CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits under the part II or III of title 38, which 
govern the benefits available under the laws administered by 
VA.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
Moreover, a decision on a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the notice and duty to assist 
provisions of the law are inapplicable.  Id.; see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, "CUE 
claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decision[s]."  Disabled 
American Veterans (DAV) v. Gober, 234 F.3d 682, 694 
(Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed.Cir.1998)).  Thus, the Board finds that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable in this case, which is 
concerned solely with CUE in a prior final rating decision.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The veteran claims that an April 1998 RO rating decision 
which granted service connection for degenerative changes and 
reduced disc spaces in the thoracolumbar spine only, but did 
not include lumbosacral disc herniation, was clearly and 
unmistakably erroneous.  

The veteran's claim for service connection for back pain was 
received in October 1997.  He said that due to nerve damage, 
he had problems with his lower left leg, as well as back 
discomfort.  Private medical records dated from August to 
October 1994 were obtained from L. Lenke, M.D., and showed 
his treatment for an "acute 4-5 herniated disc with classic 
L5 radiculopathy."  A magnetic resonance imaging (MRI) scan 
had disclosed moderate sized hernations at the L4-5 and S1 
levels.  Two months later on follow-up, he said that the leg 
pain had essentially resolved, but that he still had 
persistent low back pain.  Also of record was a November 1997 
statement from D. Ward, D.C., who wrote that he had first 
seen the veteran in February 1996 with low back and left leg 
pain, which had begun in July 1994, after a lifting injury.  
Prior to that injury, he had an earlier episode of symptoms 
in 1994. The veteran was treated from February 1996 to 
November 1996 for symptoms including some left leg weakness 
and mild dragging of the left foot.  His current status 
reflected some residual sensory and motor deficit, with 
occasional symptomatic exacerbation.  

A VA examination in January 1998 noted that the veteran 
experienced some episodes of back pain in service.  After 
service, in 1994, he suffered a lifting injury with severe 
pain radiating down the left leg to the foot.  It had been 
demonstrated by MRI that he had a herniated nucleus pulposus 
at L4-5 and degenerative disc disease at L3-4.  Currently, he 
complained of constant low back pain, and some pain in the 
left lateral ankle and numbness in the ankle and foot, and 
that he tended to drag the left foot sometimes when he 
walked.  On examination, he had full range of motion in the 
lumbar spine.  See 38 C.F.R. § 4.71a, Plate V.  He complained 
of pain at the end of forward flexion.  Deep tendon reflexes 
were present, and straight leg raising was negative.  X-rays 
disclosed degenerative changes at L4-5 and degenerative 
changes and reduced disc space at T8-10.   

Based on this evidence, in an April 1998 RO rating decision, 
the RO granted service connection for degenerative changes of 
the thoracolumbar spine only, and did not mention 
degenerative disc disease or herniated discs.  A 20 percent 
rating was assigned for the disability, under diagnostic code 
5010 (traumatic arthritis).  

The veteran argues that the MRI evidence showing herniated 
discs was technically superior to the X-ray evidence which 
showed only degenerative changes, and that, with the 
application of the benefit of the doubt doctrine, service 
connection was warranted.  

However, the veteran did not appeal that decision, and, 
accordingly, it became final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002).  The "purpose of the rule of finality is to 
preclude repetitive and belated readjudication of veterans' 
benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).  Thus, the legal standard is not reasonable 
doubt, it is CUE.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

It is clear from the evidence of record at the time of the 
1998 decision that the veteran included his disc disease 
symptoms in his claim for service connection.  However, to 
the extent that the RO may have failed to explicitly consider 
that aspect of his claim, in effect, the decision was a 
denial of service connection for symptoms of disc disease, 
and the appeal period began to run.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  (If the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.)  In 
other words, the RO's mere failure to consider an issue is 
not, by itself, CUE; the entire CUE analysis, including 
whether, but for the error, the outcome would have manifestly 
been changed at the time of the decision, must still be 
undertaken.  

The veteran's arguments that the MRI should have been 
accorded greater weight are a disagreement with how the facts 
were interpreted.  A disagreement with how the evidence is 
weighed and evaluated is not clear and unmistakable error.  
See Baldwin v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  In addition, while, as pointed 
out by the veteran, the VA examination did not include 
sufficient findings to rule out the presence of degenerative 
disc disease at that time, a breach of the duty to assist 
cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  

It must also be noted that all of the evidence pertaining to 
degenerative disc disease at the time was in reference to a 
post-service injury in 1994, which had been described by Dr. 
Lenke as "acute."  Thus, it is not undebatable that 
explicitly considering that issue would have resulted in a 
grant of service connection.  

Moreover, a determination that there was CUE must be based 
upon the record and the law that existed at the time of the 
prior adjudication in question.  See Pierce v. Principi, 240 
F.3d 1348 (Fed.Cir. 2001).  That evidence showed that the 
initial treatment and evaluation, including the MRI, of the 
herniated disc injury was in 1994, and the chiropractor 
reported treatment a year and more prior to the date of 
claim.  Unlike degenerative joint disease (arthritis), disc 
herniation is not, by definition, a chronic disability.  See 
38 C.F.R. § 3.309(a) (2007).  At the time of the rating 
decision, the VA examination was the only current medical 
evidence.  

The veteran was granted a 20 percent rating for a back 
condition despite full range of motion and no other 
significant findings noted on the VA examination, except for 
X-ray evidence of degenerative changes.  There was no medical 
evidence of current symptoms that were excluded from 
consideration in the disability evaluation.  The mere 
presence of herniated discs would not have warranted a rating 
higher than 20 percent at that time, unless the veteran 
demonstrated symptomatology showing impairment warranting a 
higher rating.  Again, it must be noted that any failures in 
the duty to assist are not CUE.  

Thus, particularly in view of the post-service injury, it is 
not undebatable or manifestly clear that had the RO 
explicitly considered the issue of service connection for 
lumbosacral disc herniation at the time of the April 1998, 
that service connection would have been granted, or that a 
higher rating would have been assigned.  The failure to grant 
service connection for lumbosacral disc herniation was not 
unreasonable in light of the evidence before the rating board 
at the time of the decision.  See Pierce, supra.  

The remainder of the veteran's contentions are focused on his 
disputes with the RO's analysis of the CUE claim.  However, 
the Board reviews the claim on a de novo basis, and, as 
noted, a determination that there was CUE must be based upon 
the record and the law that existed at the time of the prior 
adjudication in question; the RO's current speculations as to 
why the RO may have decided the way it did in 1998, however 
misguided, cannot create CUE in the April 1998 rating 
decision.  

In conclusion, it has not been shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator, that the pertinent statutory or regulatory 
provisions were incorrectly applied, or that any undebatable 
error was made, which, had it not been made, would have 
manifestly changed the outcome at the time of the April 1998 
rating decision.  Hence, there was no CUE in the April 1998 
decision, in failing to grant service connection for 
lumbosacral disc herniation.  38 U.S.C.A. § 5109A.  


ORDER

An April 1998 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for lumbosacral disc herniation.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


